DETAILED ACTION
	Claims 1-15 have been considered for patentability. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, applicant claims “wherein the first rotation mechanism comprises the first pin and a shaft sleeve rotatably sleeved on the first pin, and the first body is connected to the shaft sleeve to be rotatably connected to the first pin by the shaft sleeve” however, a “shaft sleeve” is not shown in applicant’s drawings and is only nominally mentioned in applicant’s specification.  In the examiner’s opinion, the vague reference to a “shaft sleeve” is 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, applicant claims “wherein: the first body is connected to an inner ring member of the first rotation mechanism, the first pin is connected to an outer ring member of the first rotation mechanism, the inner ring member being configure to rotate relative to the outer ring member when the first body rotates on the first connecting member” however, an “inner ring member” and/or an “outer ring member” is not shown in applicant’s drawings and is only nominally mentioned in applicant’s specification.  In the examiner’s opinion, the vague reference to an “inner ring member” and/or an “outer ring member” is not adequate to disclose to a person having ordinary skill in the art how to make and use applicant’s device as claimed in Claim 7.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 6-7 and 9-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Walker et al. (US Publication 2010/0232102). 
In re Claim 1, Walker discloses an electronic device comprising: a first body 14; a second body 12; and a first connecting member 50, being movably connected to the first body and rotatably connected to the second body; wherein the first connecting member is movably connected to the first body to change operation modes of the first body, the first body being configured to rotate on a connecting surface connecting the first body to the first connecting member; and the first connecting member 30 is rotatably connected to the second body, the first body being configured to flip relative to the second body to open or close the electronic device. 
In re Claim 2, Walker discloses wherein: the first body 14 and the second body 12 are both rectangular plate-shaped members; and the first body has a motion baseline parallel to a top surface of the second body, the motion baseline is located between the first body and the second body; the first body rotates and slides on the first connecting member, and during the rotation and slide, the first body remains on one side of the motion baseline.  
In re Claim 3, Walker discloses wherein: a first rotation mechanism 58 is rotatably connected to the first body 14, and a first pin 80 is disposed at the first rotation mechanism; a first tracking slot 74 is disposed in the first connecting member, and the first pin extends into the first tracking slot and slides in the first tracking slot to implement a sliding connection between the first rotation mechanism and the first connecting member.  

In re Claim 6, Walker discloses wherein the first rotation mechanism comprises the first pin 80 and a shaft sleeve 78 rotatably sleeved on the first pin, and the first body is connected to the shaft sleeve to be rotatably connected to the first pin by the shaft sleeve.  
In re Claim 7, Walker discloses wherein: the first body is connected to an inner ring member 66 of the first rotation mechanism, the first pin 80 is connected to an outer ring member 68 of the first rotation mechanism, the inner ring member being configured to rotate relative to the outer ring member when the first body rotates on the first connecting member.  
In re Claim 9, Walker discloses wherein: the first connecting member 50 is rotationally connected to the second body 12 through a second connecting member 40, the second connecting member is rotatably connected to the second body, and the second connecting member is rotatably connected to the first connecting member.  
In re Claim 10, Walker discloses wherein a second rotation mechanism 45 connecting the second connecting member 40 and the second body 12 and a third rotation mechanism 55 connecting the second connecting member 40 and the first connecting member 50 are both 360-degree rotation shaft mechanisms.  
In re Claim 11, Walker discloses wherein the first connecting member 50 is a plate-shaped member attaching to the first body.  

In re Claim 13, Walker discloses wherein the electronic device is a notebook computer, the first body 14 is a display screen, and the second body 12 is a computer body including a keyboard.  
In re Claim 14, Walker discloses wherein the connecting surface is parallel to the screen.  
In re Claim 15, Walker discloses wherein the display screen is rectangular and a screen orientation changes from a landscape mode to a portrait mode in a planar rotation relative to the computer body. See Walker, Figures 3a-3f and associated description. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US Publication 2010/0232102) in view of Law et al. (US Publication 2011/0221319). 
In re Claim 5, Walker discloses the limitations as noted above, but does not explicitly disclose a second tracking slot.  However, providing such is not new.  For example, Law discloses a first tracking slot 630 and a second tracking slot 631 to cooperate with respective pins (Law, paragraph 0079).  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date of this application to have provided a second track, like that disclosed in Law, with the apparatus as otherwise disclosed in Walker, so as to provide for a more controlled movement from a landscape orientation to a portrait orientation, and vice versa, thus improving the ergonomics of the device.  
In re Claim 8, Walker as modified by Law discloses wherein when the first body 14 changes from a landscape mode to a portrait mode in a planar rotation relative to the second body 12, a segment connecting two points on the first body corresponding to shaft ends of the first pin and the -12-Client Reference No. CN18133-US Attorney Docket No. 00223.0241. OUSsecond pin, respectively, moves in a trajectory line configured to be a trajectory line to dispose the first tracking slot and the second tracking slot.  See e.g., Law Figures 6c-6h, 8b-8g and associated description. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841